Citation Nr: 1719365	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  16-20 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served April 1952 to June 1955.  The Veteran died in June 1979 and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2014 decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in March 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1. The appellant is the Veteran's surviving spouse without any dependents.

2. The Veteran had qualifying wartime service during Korean War.

3. The appellant's annual income has exceeded the maximum annual pension rate throughout the pendency of the appeal.


CONCLUSION OF LAW

The criteria for death pension benefits have not been met. 38 U.S.C.A. §§ 101, 103, 1521, 5107 (West 2014); 38 C.F.R. § 3.1, 3.3, 3.102, 3.23, 3.24, 3.50, 3.271, 3.272 3.274 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Generally, an eligible claimant is entitled to improved death pension where he or she meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.23 and 3.24 and the Veteran had qualifying service.  See 38 C.F.R. § 3.3(b)(4).

It is undisputed that the appellant is the Veteran's surviving spouse, and thus, an eligible claimant. See 38 U.S.C.A. §§ 101(3), 103, 1542; 38 C.F.R. §§ 3.1(j), 3.50(b).  It is also undisputed that the Veteran had qualifying wartime service during Korean War.  See 38 U.S.C.A. §§ 101(8), 1521(j); 38 C.F.R. § 3.3(a)(3), (b)(4).  Accordingly, the appellant's case turns on whether she falls within the annual income and net worth limits.

The appellant applied for the pension on November 29, 2013.  The income maximum for a surviving spouse alone was $8,485 effective December 1, 2013, $8,630 effective December 1, 2014, and $8,656 per year effective December 1, 2016.

For many years, the appellant was self-employed and sold her business in 2004, after taking in two of her grandchildren in 2003, one of whom was 11 and the other was in high school.  The appellant adopted one of these grandchildren.  Even assuming she adopted the grandchild who was 11 in 2003 or 2004, there is no indication that the grandchild was a dependent when she filed her claim on November 29, 2013.  There is also no indication that she adopted another family member, and is thus a surviving spouse without any dependents.

As of December 2013, she received $1,156.90 each month from Social Security.  In December 2014, her payment from the Social Security Administration (SSA) was $1,175.90.  For 2017, the SSA increased payments by 0.3 percent, which would result in a monthly payment of $1,179.40.  From December 2013 through 2016, the Medicare Part B monthly premium was $104.90.  For 2017, SSA recipients who file individually and earn less than $85,000, pay $134 per month for Medicare Part B.  The evidence also shows the appellant paid $51.80 for Medicare Part D and $238 for supplemental insurance.  Though the appellant states paying $60 for private medical insurance, by which she appears to be referring to Medicare Part D, the   $51.80 figure though is a more exacting figure, and more accurate figure, evidenced in the record.  Likewise, the appellant reported paying $250 for supplemental insurance, but, again, the Board finds the $238 figure to be more exacting, and likely more accurate, figure reflected by the record.  The appellant also reports paying $50 per month for prescriptions.  The appellant also noted that she pays a premium for a life insurance policy; however this amount was not deducted as it is not an allowable medical expense.  38 C.F.R. § § 3.272(g)(2).  

With regard to income, there is a question as to the nature of payments from Modern Woodmen of America.  From the appellant's lay statements, it appears that these distributions were lump sum payments.  The $17,600 distributed in 2013 was used to help one of her grandsons have a home while he was out of work and for repairs to her house.  This is countable income in 2013, and her 2013 income must be considered to be $31,482.

The 2014 distribution, totaling $29,300, was used to take care of her great-grandchild because her grandson was out of work and lost his insurance just before the 15-month-old great-grandchild was diagnosed with a brain tumor.  For the purposes of this decision, the Board assumes, without formally finding, that all of the 2014 Modern Woodmen of America payment was used to meet deductible medical needs of the great-grandson because the Board would find that, to the extent the appellant used such funds to cover the great-grandson's medical expenses, the appellant did so to meet "moral obligation."  38 C.F.R. § 3.272(g)(2)(i) (including "other relatives for whom there is a moral or legal obligation of support").  Thus, based on this assumption, at this time the Board will treat the whole of this 2014 income as a deductible medical expense.

From the above, it is clear that the appellant has spent more than 5 percent of her income on medical expenses.  To determine pension eligibility, income for pension purposes is calculated on total countable income minus the sum of medical expenses less the 5 percent deductible, which is $424 prior to December 1, 2014, $431 from December 1, 2014 to December 1, 2016, and $432 since December 1, 2016. 

Her total deductible medical expenses in 2014 were $4,912.40, in 2015 were $4,905.40, in 2016 were $4,905.40, and in 2017 would be $5,253.60.  This results in total income of $8,969.60 in 2014, $9,205.40 in 2015, $9,205.40 in 2016, and would result in $8,899.20 in 2017.  Further, it is clear that her income in 2013 well exceeded the maximum allowable.  Thus, throughout the claims period, the Veteran's income has been in excess of the maximum allowable income in each year, even when income from Modern Woodmen of America in 2014 is not counted.  As a result, she is not entitled to death pension benefits due to excessive income.  However, given the fairly narrow and closing gap between the appellant's income and medical expenses, the Board would encourage her to apply again should there be changes in her deductible medical expenses that would make her eligible for a pension.

In reaching this conclusion, the Board notes that the appellant reports holding $62,658 in cash/non-interest bearing bank accounts.  However, because the appellant's income is above the maximum payable rate, the Board need not discuss whether, when considering her assets, it would be reasonable that "some part of the corpus of [her] estate be consumed for [her] maintenance."   38 C.F.R. § 3.272(c).

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, death pension benefits are not warranted.


ORDER

Death pension benefits are denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


